UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6831



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDDIE EUGENE TURNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-97-962, CA-98-3464)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Eugene Turner, Appellant Pro Se. Harold Watson Gowdy, III,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eddie Turner seeks to appeal the district court’s order dis-

missing his 28 U.S.C.A. § 2255 (West Supp. 1999) motion.     We dis-

miss the appeal for lack of jurisdiction because Turner’s notice of

appeal was not timely filed.

     Parties are accorded sixty days if the United States is a

party after the entry of the district court’s final judgment or

order to note an appeal, see Fed. R. App. P. 4(a)(1), unless the

district court extends the appeal period under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is “mandatory and jurisdictional.”     Browder v.

Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The court’s order dismissing Turner’s § 2255 motion was

entered on the docket on December 18, 1998.    Turner filed a motion

to reconsider, and it was denied on January 15, 1999. Turner then

filed a motion to enlarge the time to file a response to the

court’s order.   The court denied the motion on February 24, 1999.

Turner’s notice of appeal was dated June 9, 1999 and was received

in the district court on June 11, 1999.     Because Turner failed to

file a timely notice of appeal and was not granted an extension or

reopening of the appeal period, we deny a certificate of appeal-

ability and dismiss the appeal.       We dispense with oral argument

because the facts and legal contentions are adequately presented in


                                  2
the materials before the court and argument would not aid the

decisional process.




                                                    DISMISSED




                              3